DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise (U.S. Patent Application Publication Number 2016/0097666).  Wise discloses a device for monitoring the mass of a fluid remaining in a tank as the fluid periodically or continuously leaves the tank includes a housing comprising an inlet adapted to be attached to an outlet of the tank and to receive fluid from the tank. A flow meter measures a plurality of flow rate measurements of the fluid as it leaves the tank. At least one processor is configured to determine a mass of the fluid that has left the tank during at least one measurement period, determine a mass of the fluid remaining in the tank based at least partially on an initial mass of the fluid in the tank and the determined mass of the fluid that has left the tank, and generate, based on the mass of the fluid remaining, an indication (Please see the abstract). 
With respect to claim 1, Wise discloses and illustrates an electronic gauge for use with a compressed gas cylinder (104), comprising: a display interface (101, 212; In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")).
With respect to claim 2, the electronic gauge according to claim 1, wherein the pressure sensing element of the pressure sensor (202) and a temperature sensing element of the temperature sensor are adjacently arranged so as to measure pressure and temperature at the same location is disclosed in paragraph [0041] as the pressure/temperature sensors are disclosed to be in similar locations.

With respect to claim 4, the electronic gauge according to claim1, further comprising a casing (upper housing 201 and lower housing 211) which houses all components of the electronic gauge is shown in Figure 2. 
With respect to claim 5, the electronic gauge according to claim 4, wherein the casing further houses a battery (power source 207 and see paragraph [0033] that disclose batteries as a possible power source) providing power to the components of the electronic gauge 
With respect to claim 6, a method of calculating time remaining until substantially all gas in a compressed gas cylinder (104) has been depleted (see paragraph [0010]), the method comprises: detecting an open flowrate position of the gas cylinder detecting at least one pressure value in the gas cylinder, detecting at least one temperature value in the gas cylinder, and calculating a time remaining until substantially all gas in a compressed gas cylinder has been depleted based on the at least one pressure value, the at least one temperature value, and a volume of the gas cylinder, wherein the at least one pressure value and the at least one temperature value are detected at the same location (see paragraph [0041]).
With respect to claim 7, the method according to claim 6, further comprising displaying the time remaining until substantially all gas in the gas cylinder has been depleted on a display interface is disclosed in paragraph [0036].

With respect to claim 9, the method according to claim 6, further comprising triggering an alarm if the calculated time remaining until substantially all gas in a compressed gas cylinder has been depleted is below a predetermined time value is disclosed in paragraphs [0012] and paragraph [0061].
With respect to claim 10, the method according to claim 9, further comprising wirelessly sending a signal to a further unit upon triggering of the alarm is disclosed in paragraphs [0012] and paragraph [0061]. 
With respect to claim 11, a method of monitoring that a residual pressure valve of a gas cylinder is operational, comprising: detecting at least one pressure value in the gas cylinder, detecting at least one temperature value in the gas cylinder, detecting an open flowrate position of the residual pressure valve, calculating an activation pressure of the residual pressure valve based on the at least one temperature value, comparing the at least one pressure value in the gas cylinder with the calculated activation pressure of the residual pressure valve, and indicating to a user that the residual pressure valve is operational if the detected at least one pressure value is above the calculated activation pressure for a specific time period, and/or indicating to the user that the residual pressure valve is not operational if the detected at least one pressure 
With respect to claim 12, the method according to claim 11, wherein the at least one pressure value and the at least one temperature value are detected at the same location is disclosed in paragraph [0041] as pressure/temperature sensors are disclosed. 
With respect to claim 13, the method according to claim 11, wherein the steps of the method are repeated continuously such that a constant indication of the status of the residual pressure valve can be provided is disclosed in paragraphs [0067]-[0083] as the formulas disclosed indicate measurements taken over time.
With respect to claim 14, the method according to claim 11, further comprising storing any information relating to the residual pressure valve on a memory is disclosed in paragraph [0034].  
With respect to claim 15, the method according to claim 11, further comprising presenting the indication of the status of the residual pressure valve on a display interface (212) and/or wirelessly transmitting the indication of the status of the residual pressure valve to a further unit (see paragraphs [0036] and [0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861

February 9, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861